Citation Nr: 1128375	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-02 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).    

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals related to a total left knee replacement, to include a staphylococcal infection and eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This matter is on appeal from an August 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This case was remanded by the Board in August 2009 for further development and is now ready for disposition.


FINDINGS OF FACT

1.  In an October 2005 letter, the Veteran requested that his claim for entitlement to service connection for an acquired psychiatric disorder be withdrawn.  

2.  The staphylococcus infection to the Veteran's left knee resolved after treatment, and is not currently shown.

3.  The cause of the Veteran's eczema is not related to his total knee replacement and is thus not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals related to a total left knee replacement, to include a staphylococcal infection and eczema, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

A Veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2010).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).

In the present case, the Veteran perfected his appeal to the RO's denial of his claim for entitlement to service connection for an acquired psychiatric disorder via a VA Form-9 submitted in June 2005.  However, in an October 2005 letter, he requested that this issue be withdrawn from consideration.  

In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over the withdrawn issues and, as such, must dismiss the appeal of this claim.

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not provided with timely notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records, VA outpatient treatment records and records submitted in conjunction with a claim for benefits with the Social Security Administration (SSA).  Further, the Veteran submitted his own private treatment records, as well as an opinion from a private physician.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, a VA opinion with respect to the issue on appeal was obtained in January 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the Veteran's treatment history and a physical examination, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, it is noted that this appeal was remanded by the Board in August 2009 for further development.  Specifically, the Board instructed the RO to obtain any VA treatment records since June 2005, obtain the records associated with the Veteran's claim to the SSA and, after acquiring the Veteran's authorization, obtain any applicable private treatment records.  The Board also instructed that the Veteran be afforded a VA examination.  

The Board is satisfied there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  First, per the Board's direction, the RO acquired the Veteran's VA treatment records and SSA records.  Also, after acquiring the Veteran's authorization, it obtained private treatment records which pertain to the claim on appeal.  Finally, after this development was completed, the Veteran underwent a VA examination in January 2010 which, as mentioned above, the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the Board's August 2009 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

38 U.S.C.A. § 1151

Under the relevant statutes and regulations, for all claims received by VA after October 1, 1997, compensation shall be awarded for a post-service "qualifying additional disability" in the same manner as it were service-connected.  For VA purposes, a "qualifying additional disability" is a disability that was:
(1) not the result of the Veteran's willful misconduct;
(2) caused by hospital care, medical or surgical treatment, or an examination furnished the Veteran under any law administered by the Secretary of Veterans Affairs; and 
(3) the proximate cause of the disability or death was either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C. § 1151 (West 2002 & Supp. 2010). 

With regard to the second element, merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).  Further, hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Id.; 38 C.F.R. § 3.361(c)(2) (2010).

With regard to the third element, the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2010).  To establish that carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, the evidence must show that such care or treatment caused a veteran's additional disability or death, and either 
(1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or  
(2) VA furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, a veteran's representative's informed consent. 
38 C.F.R. § 3.361(d)(1) (2010). 

Finally, in establishing whether the proximate cause of a veteran's additional disability or death was not reasonably foreseeable, the event need not be completely unforeseeable or unimaginable.  Instead, it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361 (d)(2) (2010).

In this case, the Veteran underwent a total left knee replacement in November 1999.  According to the procedure report, there appeared to be no complications, and he was discharged home in stable condition.  However, in February 2000, the Veteran returned for treatment with complaints of pain in his left knee.  The preliminary diagnosis at that time was a possible ringworm type of skin infection.  Subsequent treatment in April and May 2000 indicated pruritic eruption and continued pain.  

A number of different diagnoses were contemplated.  Specifically, in April 2000, one physician characterized the Veteran's rash (which had now spread to his entire body) as consistent with contact dermatitis.  Another examination in May 2000 speculated a possible infection or possible allergic reaction to the artificial knee components.  However, in July 2000, a bacterial culture of his left knee revealed a staphylococcus infection, which required 10 days of antibiotic treatment.

Since that time, the Veteran has also complained of other symptoms that he has asserted are related to this infection.  Specifically, in October 2000, he mentioned symptoms such as irritability, loss of appetite, chest pains and scarring.  It is his primary contention that these disorders are a result of the faulty knee replacement he received in November 1999.  

As an initial matter, the evidence does indicate that the Veteran has a disability that was not evident prior to his surgery.  Specifically, as was mentioned above, he did complain of pain in his left knee approximately 4 months after his surgery and, by May 2000, he experienced persistent rashes.  Moreover, he tested positive for staphylococcus bacteria in July 2000, which led to a diagnosis of impetigo and required 10 days of antibiotic treatment.  Additionally, he was also diagnosed with asteatotic eczema in January 2001.  Therefore, as neither a staphylococcus infection nor a skin disorder was observed prior to the total left knee replacement in November 1999, these constitute new additional disabilities.  See 38 C.F.R. § 3.361(b)(2010).  

However, the Board concludes that service connection is not warranted under 38 U.S.C.A. § 1151, as these disorders are either no longer present or are not related to his total knee replacement, based on the competent evidence.  Here, the Board places significant probative on a January 2010 VA examination undertaken specifically to address the issue on appeal.  There, the examiner noted the Veteran's history of complaints of a rash to the left knee as well as a subsequent diagnosis of eczema in January 2002.  The examiner also reviewed a bone scan of the left knee in May 2007 which did not reveal any evidence of infection.  

Examination of the Veteran's knee indicated deformity, pain and stiffness, but no instability, giving way or locking episodes.  His range of motion was limited to only 96 degrees of flexion.  After completing this examination, the examiner provided the opinion that Veteran's staphylococcus infection had resolved and was no longer present.  Moreover, it was not likely that the left total knee replacement in November 1999 and subsequent staphylococcus infection in July 2000 caused an additional disability such as a chronic infection or chronic body rash.  

In providing this opinion, the examiner reflected that there was "no objective clinical evidence to warrant a diagnosis of a chronic and permanent disability" that resulted from his knee replacement.  The examiner recognized that impetigo is indeed a skin infection sometimes caused by staphylococci, but it is not an infection of the joints.  Moreover, the examiner pointed out that the infection is one that is common and treatable and, in fact, appeared to have resolved in this case.  As for the Veteran's current diagnosis of eczema, the examiner pointed out that it is not an infectious condition.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

In support of his claim, the Veteran has submitted a number of statements from a private physician.  Specifically, this physician stated in March 2002 that, when he examined the Veteran in April 2000, he was exhibiting an "obviously infected knee and rash" which he felt was clearly related to his total knee replacement.  He also noted that, instead of addressing this disorder, the Veteran's treating physicians continued to treat his symptoms as an allergic reaction.  This was, in the physician's opinion, "not representative of good medical practice."  Additionally, in an August 2004 statement, this same physician stated that this infection had lasted long enough to be considered "chronic and disabling."  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  

In this case, the Board places more probative weight on the opinions of the VA examiner as opposed to the private physician's opinion.  As an initial matter, both the VA examiner and the private physician agree that the Veteran indeed had a bacterial infection diagnosed in July 2000, and this infection was at least as likely as not related to the total knee replacement.  However, as was noted by the VA examiner, this disorder was treated at that time and appears have resolved.  Specifically, the VA examiner noted that the Veteran's original symptoms in July 2000 abated shortly thereafter.  Moreover, a Gallium scan of the left knee in February 2003 did not indicate persistent infection.  

While the private physician has characterized the Veteran's complaints as a chronic disorder, this conclusion is not supported by a sufficient reasons and bases.  In fact, the private physician pointed out that his review of the relevant treatment records extended only through October 2000.  As such, the private physician was not able to consider some salient facts that influenced the VA examiners opinion, such as the Gallium scan which revealed no infection on the left knee.  Therefore the weight of the evidence does not support the presence of a current skin infection.  

As for the Veteran's current diagnosis of eczema, while the VA examiner did not relate this disorder to the original infection in the Veteran's knee, the private physician did not actually provide an opinion on this point.  In fact, since the examiner reviewed the records only through October 2000, the private physician may not have known that the Veteran was a subsequent diagnosis of eczema at all.  

On the other hand, in opining that the Veteran's current eczema was not related to the knee replacement, the VA examiner supported this opinion with an adequate reasons and bases, such as pointing out that eczema is not an infectious condition and is, indeed, a very common disorder.  As such, when considering whether the Veteran's current eczema is related to his knee replacement and/or the subsequent infection, the Board affords more probative weight to the opinions of the VA examiner over those by the private physician.  Therefore, the competent evidence does not indicate that his eczema is related to his left knee replacement.  , 

In conclusion, given the probative value of the VA examiner's opinion, the Board concludes that the competent evidence does not indicate that the Veteran's left knee infection is a chronic disorder and, in fact, resolved shortly after antibiotic treatment in July 2000.  Moreover, the evidence does not indicate that the Veteran's current eczema is related to either the knee infection or the total knee replacement.  Therefore, the second element of 38 U.S.C. § 1151 has not been met.  

As a final matter, since the evidence does not indicate a the presence of a current disorder that is related to the total knee replacement he underwent in November 1999, consideration of whether the VA exercised carelessness, negligence, lack of proper skill, error in judgment, or similar instance of in furnishing the hospital care, medical or surgical treatment, or examination is not necessary.  Moreover, while this element requires evidence that is medical, as opposed to factual, in nature, no further development is necessary to address this aspect of the claim.  

In adjudicating this claim, the Board has also considered the statements made by the Veteran relating his skin disorder to his November 1999 total knee replacement.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his skin disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because staphylococcal infections and eczema are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's claimed skin disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

The issue of entitlement to service connection an acquired psychiatric disorder, claimed as PTSD, is dismissed without prejudice.  

Compensation under 38 U.S.C.A. § 1151 for residuals related to a total left knee replacement, to include a staphylococcal infection and eczema is denied.



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


